Notice of Pre-AIA  or AIA  Status
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The specification is non-limiting with respect to
the instructions “carried” on a medium and thus includes being carried on a signal. The
USPTO gives claims their broadest reasonable interpretation consistent with the
specification. The broadest reasonable interpretation of a claim drawn to a computer
program covers forms of non-transitory tangible medium and transitory propagating signals. When the broadest reasonable interpretation covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. In the instant case, the claim should be amended to include “non-transitory medium”.
Claims 1-7, 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance claims 1-7, 9-13: In combination of recitations within the claims, the prior art fails to render obvious the claimed electronic device comprising at least one processor and a method of determining a distance between devices including “determine whether said first constellation information and said second constellation information match, and
determine and use a distance between said first location and said second location if
said first constellation information and said second constellation information are determined to match”.
Claim 14 would be allowable if amended to overcome the rejection(s) under 35
U.S.C. 101, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648